Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims:
“a storage space” in claim 1;
“an opening” in claim 1;
“the partition plate is connected to the extending portion” in claim 3;
“bent portions that extend towards the inside of the box body” in claim 4;
“arc surfaces” in claim 5;
“the edges of both sides of the cover are inwards bent to form sliding blocks” in claim 6;
“vertically downward sliding chutes” in claim 6.
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  a period should be added to the end of claim 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)as being anticipated by KR-101425918 to Choi (hereinafter, “Choi”).
Regarding claim 1, Choi discloses a storage box (box 100, Fig. 4) with an easy-to-store cover (annotated Fig. 4, below; see also Fig. 8 and Abstract), comprising a box body (annotated Fig. 4) that has a storage space (annotated Fig. 4) for accommodating an object (storage space is capable of accommodating an object) and an opening (annotated Fig. 4) for allowing the object to get in and get out (opening is capable of allowing the object in and out), and a 5cover (annotated Fig. 4, Fig. 8) that can cover the opening (Fig. 8), wherein the box body (annotated Fig. 4) comprises side plates (annotated Fig. 4) and a bottom plate (base panel 110, Fig. 1) connected to the bottom edges of the side plates (Fig. 1); the side plates (annotated Fig. 4) and the bottom plate (base panel 110) form the storage space together (Fig. 1); an accommodating space (annotated Fig. 4) for the cover (annotated Fig. 4) is also arranged in the box body (annotated Fig. 4); and the cover (annotated Fig. 4) can be stored in the accommodating space (see Fig. 4).

    PNG
    media_image1.png
    569
    676
    media_image1.png
    Greyscale

Choi Annotated Figure 4
Regarding claim 2, Choi further discloses a vertical partition plate (annotated Fig. 4) is arranged in the box body (annotated Fig. 4) and is disposed close to one side plate (the partition plate is close to the rear side plate, see Fig. 4); and the accommodating space (annotated Fig. 4) is formed between the partition plate (annotated Fig. 4) and the side plate close to the partition plate (annotated Fig. 4).
Regarding claim 3, Choi further discloses the side plates (annotated Fig. 4) comprise a rear side plate (annotated Fig. 4); extending portions (annotated Fig. 4) perpendicular to the rear side plate (see annotated Fig. 4) are respectively arranged on two vertical side edges of the rear side plate (see annotated Fig. 4); the partition plate is connected to the extending portions (annotated Fig. 4); and the accommodating space (annotated Fig. 4) is formed between the partition plate and the extending portions (annotated Fig. 4).
Regarding claim 4, Choi further discloses the cover (annotated Fig. 4) is provided with two convex shafts (projections 230, Fig. 3) symmetrically on both sides of the bottom of the cover (Fig. 3); the rear side plate (annotated Fig. 4) is provided with bent portions (annotated Fig. 4) that extend towards the inside of the box body (bent portions extend towards inside of the box body relative to grooves 134a-b, see Figs. 2, 4) at the tops of the two extending portions (annotated Fig. 4); a distance between the edges of the two bent portions (annotated Fig. 4) is 7shorter than a distance between the outer side surfaces of the two convex shafts (projections 230 extend outward of the bent portions into grooves 134a-b, see Fig. 4); and the cover (annotated Fig. 4) can move up and down along the accommodating space (cover is capable of moving up and down along grooves 134a-b, see Fig. 4).
Regarding claim 5, Choi further discloses the bent portions (annotated Fig. 4) 5are connected to the rear portion of the rear side plate (annotated Fig. 4) through arc surfaces (annotated Fig. 4).
Regarding claim 6, Choi further discloses the partition plate (annotated Fig. 4) is provided with vertically downward sliding chutes at the edges of both sides (portions at side edges of partition plate, see Fig. 3); the edges of both sides of the cover are inwards bent to form sliding blocks (sliding blocks are formed at the edges of the cover, see Fig. 3); and the sliding blocks slide in the 10sliding chutes when the cover moves up and down in the accommodating space (the edges of the partition plate and the edges of the cover engage one another as the cover slides into place, see Fig. 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. 5,673,811 to Dickinson et al. discloses a storage box having a wall forming an accommodating space, and the cover can be stored in the accommodating space (Fig. 6).
U.S. Pat. 8,127,719 to Jakubowski et al. discloses a crate having a wall forming an accommodating space, and the cover can be stored in the accommodating space (Figs. 26-27).
U.S. Pub. 2016/0131415 to Shrader et al. discloses a storage box having a cover that fits within an accommodating space (Fig. 3).
U.S. Pub. 2013/0270274 to Pizzella et al. discloses a storage box having a cover that fits within an accommodating space defined between a vertical partition plate and a side plate (Fig. 3).
U.S. Pat. 8,408,416 to Cheng-Lung et al. discloses a storage box having a cover that fits within an accommodating space defined between a partition plate and a side plate (Fig. 7).
U.S. Pub. 2010/0252468 to Pratte et al. discloses a storage box having a cover with two convex shafts on either side, and the cover can move up and down (Figs. 1-3).
KR 20170049152 to Kim discloses a storage box having a cover that fits within an accommodating space (Figs. 1-2).
KR 101719144 discloses a storage box having a cover that fits within an accommodating space (Figs. 5b, 8b).
IRIS USA BC Stacking Storage, 42 Qt +Flip Open (retrieved from https://www.amazon.com/IRIS-USA-BCF-500-Stacking-42-5-Quart/dp/B08KCLFJPQ?ref_=ast_sto_dp&th=1&psc=1) discloses a storage box having a cover with convex shafts, the cover fits within an accommodating space.
Step2 Lift & Hide Bookcase Storage Chest (retrieved from https://www.step2.com/lift-hide-bookcase-storage-chest-tan-blue) discloses a storage box having a cover that fits within an accommodating space.
Woodshop Diaries DIY Pocket Door Cabinet (retrieved from https://www.woodshopdiaries.com/diy-pocket-door-cabinet/) discloses a storage box having a cover that fits within an accommodating space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731